Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code:MIXISIN:ZAE000125316 NYSE share code:MIXT (“MiX”) DEALINGS IN SECURITIES BY A DIRECTOR OF MIX Shareholders are advised of the following information relating to dealings in securities by a director of MiX: Name of director: Hubert Brody Transaction date: 12 June 2014 Class of securities: Ordinary shares Number of securities: 1 008 Price per security: R3.99 Total value: R4021.92 Nature of transaction: On-market purchase Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Hubert Brody Transaction date: 12 June 2014 Class of securities: Ordinary shares Number of securities: 30 000 Price per security: R4.00 Total value: R120000.00 Nature of transaction: On-market purchase Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Hubert Brody Transaction date: 12 June 2014 Class of securities: Ordinary shares Number of securities: 90 992 Price per security: R4.10 Total value: R373067.20 Nature of transaction: On-market purchase Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 17 June 2014 Sponsor
